DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on April 23, 2021 is acknowledged. Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narishige et al. (US20090045165).
Regarding claim 1, Narishige discloses a method of processing a substrate (abstract), comprising: (a) providing the substrate having a first film and a second film on the first film, and having an opening formed in the second film (layer 52 reads on a first film, layer 53 reads on a second film, Fig. 2c); and (b) etching the first film with a plasma generated from a first processing gas, the etching including forming a protective film on a sidewall of the first film by sputtering of the second film (paragraph 0049 and Figs. 4c and 4d).
Regarding claim 2, Narishige discloses wherein the etching includes continuing the etching until an aspect ratio of a pattern formed in the first film is at least 5 (paragraphs 0053 and 0067; and Fig. 10a).
Regarding claim 3, Narishige discloses (c) etching the first film through the opening in the second film with a plasma generated from a second processing gas (paragraph 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US20180061659) in view of Xiao (Textbook - Introduction to Semiconductor Manufacturing Technology, published by Prentice Hall, 2001, ISBN 0-13-022404-9, page 334).
Regarding claim 1, Tan discloses a method of processing a substrate (abstract), comprising: (a) providing the substrate having a first film and a second film on the first film, and having an opening formed in the second film (the first 216/212 bilayer of process layer 204 reads on a first film, the patterned mask 220 reads on a second film, paragraph 0013 and Fig. 2A); and (b) etching the first film with a plasma generated from a first processing gas (paragraph 0020 and Fig. 2B).  Tan is silent about the etching including forming a protective film on a sidewall of the first film by sputtering of the second film.  However, Tan discloses that the etching is an anisotropic etching to form vertical sidewall (Fig. 2B).  In addition, Xiao teaches that sputtering of mask material onto the sidewall of the etched layer to form a protective film enables anisotropic etching to form vertical sidewall (Fig. 9.20 and paragraphs 2-3 on page 334).  
Regarding claim 4, Tan discloses (d) forming a silicon-containing film at a top of the second film with a plasma generated from a third processing gas (paragraph 0021 and Fig. 2C).
Regarding claim 8, Tan discloses wherein the first processing gas includes a hydrogen-containing gas (CH2F2 reads on a hydrogen-containing gas, paragraph 0020), and the second film being an anti-reflection film (a carbon hardmask reads on an anti-reflection film, paragraph 0013).
Regarding claim 9, Tan discloses etching, after (b), a portion below the first film where a silicon oxide layer and a silicon nitride layer are alternately arranged (paragraph 0013 and Fig. 2D).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: (e) removing an excessive deposition that clogs an upper portion of a pattern formed in the first film and/or the opening with a plasma generated from a fourth processing gas, in in the context of the instant claim.  The closest cited prior art of Tan discloses that the deposition process is based on surface reaction (paragraph 0032); therefore, it appears that the method of Tan results in no excessive deposition that would clog an upper portion of a pattern formed in the first film and/or the opening (Fig. 2C).
Regarding claim 7, it is a dependent of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713